DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2019, 06/16/2020, and 01/07/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: reference number 45 in specification paragraph [0104]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0035], “the width of thermal noise increases” should read “the width of the thermal noise increases”
In paragraph [0156], “may be implemented with a small amount of hardware” should read “may be implemented with a small amount of hardware.”
Appropriate correction is required.
Claim Objections
Claims 2-5 are objected to because of the following informalities: 
In claim 2, line 4 (page 33 line 4), “after storing in a memory a local field and last values of the neurons” should read “after storing, in a memory, a local field and last values of the neurons”
In claim 3, line 2 (page 33 line 11), “the first arithmetic processing circuit is configured to” should read “the first arithmetic processing circuit is further configured to”
In claim 4, line 2 (page 33 line 19), “the first arithmetic processing circuit is configured to” should read “the first arithmetic processing circuit is further configured to”
In claim 5, line x (page 34 line 10), “setting by a control circuit included in the optimization device” should read “setting, by a control circuit included in the optimization device”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the number of the arithmetic processing circuits" in line 8 (page 32 line 11). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the number of the arithmetic processing circuits” has been interpreted as “a total number of the arithmetic processing circuits”.
Claim 1 recites the limitation "the number of the neurons" in line 9 (page 32 line 12). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the number of the neurons” has been interpreted as “a total number of the neurons”.
Claim 1 recites the limitation “the value” in line 25 (page 32 line 28). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the value” has been interpreted as “a value”.
Claim 2 recites the limitation "the values" in line 7 (page 33 line 7). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the values” has been interpreted as “values”.
Claim 5 recites the limitation “the number of the arithmetic processing circuits”  in lines 9-10 (page 34 lines 7-8). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the number of the arithmetic processing circuits” has been interpreted as “a total number of the arithmetic processing circuits”.
Claim 5 recites the limitation “the number of the neurons” in lines 10-11 (page 34 lines 8-9). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the number of the neurons” has been interpreted as “a total number of the neurons”.
Claim 5 recites the limitation "the value" in line 28 (page 34 line 26). There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the value” has been interpreted as “a value”.
Each dependent claim of claim 1 is rejected based on the same rationale as the claim from which it depends.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to an optimization device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“hold a first value of a neuron for which an arithmetic process is to be performed”
“perform the arithmetic process to determine whether to permit updating of the first value based on information of the Ising model and information about a target neuron”
“set, while causing … to perform the arithmetic process …, information to be used for the arithmetic process …”
“the arithmetic process … being inactivated”
“cause … to inactivate the arithmetic process”
“cause … to start the arithmetic process …” 
“select the target neuron from one or more update permissible neurons among the partial neuron group, the one or more update permissible neurons being determined to be permitted to be updated”
“update the value of the target neuron among values of neurons held by the portion of the arithmetic processing circuits”
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitations in the context of this claim encompass holding a first value of a neuron (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can hold a first value by writing down the value (i.e. doesn’t update/change the value)), performing an arithmetic process (corresponds to mathematical calculation; in particular, a human can perform the required calculations for the arithmetic process) to determine whether to update the first value based on information about the Ising model and a target neuron (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine whether to update the first value when given the information about the Ising model and target neuron), setting information to be used for the arithmetic process (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can set information for use when performing the arithmetic process) while causing the arithmetic process to be performed (corresponds to mathematical calculation; in particular, a human can perform the required calculations for the arithmetic process), inactivating the arithmetic process for a first arithmetic processing circuit (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can stop (inactivate) the performance of the arithmetic process when necessary), causing a second arithmetic processing circuit to have the arithmetic process be inactivated (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can stop (inactivate) the performance of the arithmetic process when necessary), start the arithmetic process for a first neuron on the first arithmetic processing circuit (corresponds to mathematical calculation; in particular, a human can start to perform the required calculations for the arithmetic process), selecting a target neuron from one or more update permissible neurons, where the update permissible neurons have been determined to be permitted to be updated (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine which neurons are update permissible and then select a target neuron from the update permissible neurons), and updating the value of the target neuron (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update a value of the selected target neuron).
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitations:
“arithmetic processing circuits”
“the neuron being one of neurons of an Ising model obtained by converting an optimization problem of a calculation target”
“the number of the arithmetic processing circuits being smaller than the number of the neurons”
“a portion of the arithmetic processing circuits”
“the first arithmetic processing circuit”
“a second arithmetic processing circuit among the portion of the arithmetic processing circuits”
“a first neuron among neurons other than the partial neuron group in a first arithmetic processing circuit among the arithmetic processing circuits”
“a partial neuron group that is a portion of the neurons”
“the first neuron”
“a control circuit”
“an update neuron selection circuit”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe circuits and neurons for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to an optimization device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“cause … to inactivate the arithmetic process …”
“the local field being calculated … last before the second arithmetic processing circuit inactivates the arithmetic process” -math – check spec
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (See MPEP 2106.05(f)) and insignificant extra-solution activity language (See MPEP 2106.05(g)). The above limitations in the context of this claim encompass causing a second arithmetic processing circuit to have the arithmetic process be inactivated after storing in memory (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can stop (inactivate) the performance of the arithmetic process once storing in memory is completed), and calculating the local field last before inactivating the arithmetic process (corresponds mathematical calculation; in particular, a human can calculate the local field as the last task prior to inactivating the arithmetic process). The limitation:
Step 2A Prong Two Analysis: The judicial exceptions are not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to apply (See MPEP 2106.05(f)). The limitations:
“the control circuit”
“the second arithmetic processing circuit”
“the second arithmetic processing circuit”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The limitation:
“… storing in a memory a local field and last values of the neurons”
As drafted, is an additional element that corresponds to insignificant extra-solution activity. In particular, the additional element is merely directed towards storing data. See MPEP 2106.05(g). The limitation:
“the last values of the neurons being the values of the neurons updated last before the second arithmetic processing circuit inactivates the arithmetic process”
As drafted, is part of the insignificant extra-solution activity of storing last values of the neurons. This limitation further limits the insignificant extra-solution activity by further defining what the last values of the neurons that are being stored are. The recitation of additional elements in claim 1 of arithmetic processing circuits, a control circuit, neurons, and an update neuron selection circuit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the judicial exceptions. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe circuits and neurons for applying the abstract ideas) or insignificant extra-solution activity (i.e. storing data). Furthermore, the “storing…” limitation is insignificant extra-solution activity that is well-understood, routine, and conventional according to MPEP 2106.05(d) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity… iv. Storing and retrieving information in memory). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to an optimization device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“start the arithmetic process for the first neuron after updating a local field for the first neuron from an initial value based on update information and a weighting factor”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitation in the context of this claim encompasses starting the arithmetic process (corresponds to mathematical calculation; in particular, a human can start to perform the required calculations for the arithmetic process) after updating a local field based on update information and a weighting factor (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update a local field when given the update information and a weighting factor). The limitations:
“the update information being information of neurons whose values are updated from initial values”
“the weighting factor indicating a magnitude of interaction between the first neuron and each of the neurons”
As drafted, are part of the abstract idea of updating a local field. These limitations further limit the abstract idea by further defining what the update information and weighting factor comprise. The above limitations in the context of this claim encompass updating a local field based on information of neurons whose values are updated from initial values and a magnitude of interactions between a first neuron and each of the other neurons (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update a local field when given the information of neurons whose values are updated from initial values and a magnitude of interactions between a first neuron and each of the other neurons).
Step 2A Prong Two Analysis: The limitations:
“the first arithmetic processing circuit”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The recitation of additional elements in claim 1 of arithmetic processing circuits, a control circuit, neurons, and an update neuron selection circuit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the judicial exceptions. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe circuits and neurons for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to an optimization device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“resume the arithmetic process for the first neuron after updating, based on update information and a weighting factor, a local field calculated last before a previous arithmetic process for the first neuron is inactivated”
As drafted, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitation in the context of this claim encompasses resuming the arithmetic process (corresponds to mathematical calculation; in particular, a human can resume performing the required calculations for the arithmetic process) after updating a local field based on update information and a weighting factor (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update a local field when given the update information and a weighting factor). The limitations:
“the update information being information of neurons whose values are updated from values updated last before the previous arithmetic process for the first neuron is inactivated”
“the weighting factor indicating a magnitude of interaction between the first neuron and each of the neurons”
As drafted, are part of the abstract idea of updating a local field. These limitations further limit the abstract idea by further defining what the update information and weighting factor comprise. The above limitations in the context of this claim encompass updating a local field based on information of neurons whose values are updated from values last updated before the arithmetic process was inactivated and a magnitude of interactions between a first neuron and each of the other neurons (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update a local field when given the information of neurons whose values are updated from values last updated before the arithmetic process was inactivated and a magnitude of interactions between a first neuron and each of the other neurons, and then resume the arithmetic process once finished updating the local field).
Step 2A Prong Two Analysis: The limitations:
“the first arithmetic processing circuit”
As drafted, is an additional element that amounts to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). The recitation of additional elements in claim 1 of arithmetic processing circuits, a control circuit, neurons, and an update neuron selection circuit, as drafted, are reciting mere instructions to apply language such that it amounts to no more than mere instructions to apply the judicial exceptions. Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe circuits and neurons for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a control method of an optimization device, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The limitations:
“holding … a first value of a neuron for which an arithmetic process is to be performed”
“performing … the arithmetic process to determine whether to permit updating of the first value based on information of the Ising model and information about a target neuron”
“setting …, while causing … to perform the arithmetic process …, information to be used for the arithmetic process …”
“the arithmetic process … being inactivated”
“causing … to inactivate the arithmetic process”
“causing … to start the arithmetic process for the first neuron”
“selecting … the target neuron from one or more update permissible neurons among the partial neuron group, the one or more update permissible neurons being determined to be permitted to be updated”
updating … the value of the target neuron among values of neurons held by the portion of the arithmetic processing circuits
As drafted, under their broadest reasonable interpretations, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language. See MPEP 2106.05(f). The above limitations in the context of this claim encompass holding a first value of a neuron (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can hold a first value by writing down the value (i.e. doesn’t update/change the value)), performing an arithmetic process (corresponds to mathematical calculation; in particular, a human can perform the required calculations for the arithmetic process) to determine whether to update the first value based on information about the Ising model and a target neuron (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine whether to update the first value when given the information about the Ising model and target neuron), setting information to be used for the arithmetic process (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can set information for use when performing the arithmetic process) while causing the arithmetic process to be performed (corresponds to mathematical calculation; in particular, a human can perform the required calculations for the arithmetic process), inactivating the arithmetic process for a first arithmetic processing circuit (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can stop (inactivate) the performance of the arithmetic process when necessary), causing a second arithmetic processing circuit to have the arithmetic process be inactivated (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can stop (inactivate) the performance of the arithmetic process when necessary), start the arithmetic process for a first neuron on the first arithmetic processing circuit (corresponds to mathematical calculation; in particular, a human can start to perform the required calculations for the arithmetic process), selecting a target neuron from one or more update permissible neurons, where the update permissible neurons have been determined to be permitted to be updated (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can determine which neurons are update permissible and then select a target neuron from the update permissible neurons), and updating the value of the target neuron (corresponds to evaluation and judgement; in particular, a human, with the assistance of pen and paper, can update a value of the selected target neuron).
Step 2A Prong Two Analysis: The limitations:
“arithmetic processing circuits included in the optimization device”
“the neuron being one of neurons of an Ising model obtained by converting an optimization problem of a calculation target”
“arithmetic processing circuits”
“the number of the arithmetic processing circuits being smaller than the number of the neurons”
“a first neuron among neurons other than the partial neuron group”
“a first arithmetic processing circuit among the arithmetic processing circuits”
“the first arithmetic processing circuit”
“a second arithmetic processing circuit among the portion of the arithmetic processing circuits”
“a portion of the arithmetic processing circuits”
“a partial neuron group that is a portion of the neurons”
“a control circuit included in the optimization device”
“the control circuit”
“an update neuron selection circuit included in the optimization device”
“the update neuron selection circuit”
As drafted, are additional elements that amount to no more than mere instructions to apply the exception for the abstract ideas. See MPEP 2106.05(f). Therefore, the additional elements do not integrate the abstract ideas into a practical application.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all of the additional elements are “mere instructions to apply an exception” (I.e. the additional elements describe circuits and neurons for applying the abstract ideas). Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. ("Ising-Model Optimizer with Parallel-Trial Bit-Sieve Engine") in view of Vatankhahghadim ("A Fully-Connected Boltzmann Machine with Virtual FPGAs").
Regarding Claim 1,
	Matsubara et al. teaches an optimization device (Fig. 1; teaches an Ising model optimizing system (optimization device)) comprising: 
arithmetic processing circuits (Fig. 1; Page 433, Section 2 Operating Principle: “The proposed hardware consists of a Server and multiple engines, each of which performs a MCMC stochastic search to minimize the Ising energy” teaches the optimizing system comprising multiple FPGAs (arithmetic processing circuits) where each FPGA implements an engine);
and an update neuron selection circuit (Fig. 3; teaches an acceptance decision block, update selector, and state variable update block (which combined form an update neuron selection circuit) as part of the engine implemented on the FPGA) configured to: 
select the target neuron from one or more update permissible neurons among the partial neuron group, the one or more update permissible neurons being determined to be permitted to be updated (Fig. 3; Section 3 Engine Implementation: “The resulting flag bit indicates whether the corresponding state variable is a candidate to change its value when selected. The update selector selects a single state variable from the state variables having the flag value of “1”. Ten stages of two-to-one selectors perform the selection and the flag and index generation” teaches that the update selector selections the state variable (target neuron) from the state variables having an update flag value of "1" (i.e. from the update permissible state variable), where the flag value indicates whether a change (update) is permitted); and 
update the value of the target neuron among values of neurons held by the portion of the arithmetic processing circuits (Fig. 3; Section 3 Engine Implementation: “only one state variable changes its value during the update phase … The update selector selects a single state variable from the state variables having the flag value of “1”” teaches that only the selected state variable (target neuron) updates it's value among the other variables (neurons) in the engines (arithmetic processing circuits)).
	Matsubara et al. does not appear to explicitly teach each configured to: hold a first value of a neuron for which an arithmetic process is to be performed, the neuron being one of neurons of an Ising model obtained by converting an optimization problem of a calculation target; and perform the arithmetic process to determine whether to permit updating of the first value based on information of the Ising model and information about a target neuron, the number of the arithmetic processing circuits being smaller than the number of the neurons; a control circuit configured to: set, while causing a portion of the arithmetic processing circuits to perform the arithmetic process for a partial neuron group that is a portion of the neurons, information to be used for the arithmetic process for a first neuron among neurons other than the partial neuron group in a first arithmetic processing circuit among the arithmetic processing circuits, the arithmetic process of the first arithmetic processing circuit being inactivated; cause a second arithmetic processing circuit among the portion of the arithmetic processing circuits to inactivate the arithmetic process; and cause the first arithmetic processing circuit to start the arithmetic process for the first neuron;
	However, Vatankhahghadim teaches each configured to: hold a first value of a neuron for which an arithmetic process is to be performed (Fig. 4.3 (second step); teaches that an engine  implemented on the FPGA (arithmetic processing circuit) holds the initial (first) values of the node (neuron) for the simulated annealing process (arithmetic process) that is about to be performed), 
the neuron being one of neurons of an Ising model obtained by converting an optimization problem of a calculation target (Page 12, Section 2.6: “The BM in the baseline design (also utilized in the extended design) conducts SA in a parallel fashion, where the update of each node depends on the Metropolis criterion described in Section 2.2, or on a modified form of this criterion. The goal is to minimize an energy function, which is based on the Ising model discussed in Section 2.3” teaches that the optimization engine is a Boltzmann machine consisting of computational nodes (neurons) where the nodes of the Boltzmann machine are part of an Ising model made to minimize (optimize) an energy function (calculation target). Page 3, Section 1.2, second paragraph: “The optimization engine which this project aims to extend involves full connectivity among its computational nodes, also known as neurons” teaches that the computational nodes are also known as neurons); and 
perform the arithmetic process to determine whether to permit updating of the first value based on information of the Ising model and information about a target neuron (Fig. 4.3 (third step); teaches that partial annealing (arithmetic process) is performed on the initial (first) values. Section 2.4, Page 8, third paragraph: “A BM can be considered a neural network implementation of a parallel simulated annealing [16], justifying the use of the word neuron to describe the nodes. In this case, the energy that the SA algorithm is expected to minimize is the one shown in Eq. (2.2), which could be interpreted in a way that matches the formulation of a BM. See the equation below, which is re-written to match the notation used to describe the BM in this work:

    PNG
    media_image1.png
    90
    375
    media_image1.png
    Greyscale

where the factor 1/2 is due to the symmetry of the weight matrix, W, and N is the total number of nodes” teaches that the annealing process (arithmetic process) consists of minimizing an energy function (shown in Eq. 2.5), which is an interpretation of the energy function of an Ising model (information of the Ising model) in Eq. 2.2. Eq. 2.5 teaches that the energy function used in the annealing process is based on bit indexes, node states, node bias, etc. (information about a target neuron). Section 2.4, Page 8, fourth paragraph: “Throughout the optimization procedure, node states are flipped (turned on or off) according to an update criterion that depends, among other things to be discussed later, on the current temperature of the system and on a random number that introduces the randomness required by SA [Simulated Annealing]” teaches that the features of the annealing process are used to determine if node states (first values) should be flipped (updated)), 
the number of the arithmetic processing circuits being smaller than the number of the neurons (Fig. 4.1; teaches that there are 4 engines (arithmetic processing circuits), with 6 nodes (neurons) per engine); 
a control circuit (Section 1.2, Page 3, first paragraph: “where the scheme is implemented in the form of a combined personal computer (PC) and FPGA system. The FPGA component, namely the “physical engine”, conducts the annealing procedure on a particular portion of the problem that is dictated and transferred by the PC, and the PC component controls the data transfer and keeps track of the information updates” teaches that the hardware design of the optimization engine includes a personal computer (PC) (control circuit) for controlling data transfer) configured to: 
set, …, information to be used for the arithmetic process for a first neuron among neurons other than the partial neuron group in a first arithmetic processing circuit among the arithmetic processing circuits (Fig. 4.3 (fourth and fifth steps); Section 4.1, Page 28, fourth paragraph: “During this intermediate processing, the controller (PC) looks at the vector of states, xfinal, output by the hardware. This is the configuration xinitial after the updates performed by the hardware. Based on the difference between xfinal and xinitial, the required changes to the local fields of the virtual engines can be calculated” teaches that engine 1 on the FPGA (first arithmetic processing circuit),which just went through the annealing (arithmetic) process, sends updated states to memory and the controller (PC), where the controller can calculate and update (set) local fields (information to be used for the annealing (arithmetic) process) for nodes in different engines. Fig. 4.1; teaches that, for example, a local field (information) for a first node (top left node) (first neuron) of a second engine (top right engine) (i.e. a first neuron among neurons other than the partial neuron group in engine 1) may be updated (set), which will be used when the annealing (arithmetic) process is performed for the second engine), 
… while causing a portion of the arithmetic processing circuits to perform the arithmetic process for a partial neuron group that is a portion of the neurons … (Fig. 4.3 (third step); teaches that partial annealing (arithmetic process) is performed on engine 1 on the FPGA (portion of the arithmetic processing circuits). Fig. 4.1; teaches that each engine includes a set of nodes (partial neuron group) that is a portion of the whole set of nodes (neurons) (e.g. the whole set of nodes also includes the nodes in engines 2-4)),
the arithmetic process of the first arithmetic processing circuit being inactivated (Fig 4.3; teaches that once partial annealing (arithmetic process) is completed in the third step, the annealing process is being inactivated in steps 4-7 for engine 1 in the FPGA (first arithmetic processing circuit)); 
cause a second arithmetic processing circuit among the portion of the arithmetic processing circuits to inactivate the arithmetic process (Fig 4.3; teaches that engine 2 (on the second arithmetic processing circuit) is sent to the FPGA (first arithmetic processing circuit) in steps 7-8 and that annealing (arithmetic process) is not resumed for engine 2 until the ninth step (i.e. the arithmetic process for engine 2 is inactivated when the engine is moved to the FPGA)); and 
cause the first arithmetic processing circuit to start the arithmetic process for the first neuron (Fig. 4.3 (ninth step); teaches that now that engine 2 has been moved to the FPGA (first arithmetic processing circuit) (steps 7-8), the partial annealing (arithmetic) process for the updated node (first neuron) starts).
	Matsubara et al. and Vatankhahghadim are analogous to the claimed invention because they are directed to optimization systems implemented on hardware architecture.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate each configured to: hold a first value of a neuron for which an arithmetic process is to be performed, the neuron being one of neurons of an Ising model obtained by converting an optimization problem of a calculation target; and perform the arithmetic process to determine whether to permit updating of the first value based on information of the Ising model and information about a target neuron, the number of the arithmetic processing circuits being smaller than the number of the neurons; a control circuit configured to: set, while causing a portion of the arithmetic processing circuits to perform the arithmetic process for a partial neuron group that is a portion of the neurons, information to be used for the arithmetic process for a first neuron among neurons other than the partial neuron group in a first arithmetic processing circuit among the arithmetic processing circuits, the arithmetic process of the first arithmetic processing circuit being inactivated; cause a second arithmetic processing circuit among the portion of the arithmetic processing circuits to inactivate the arithmetic process; and cause the first arithmetic processing circuit to start the arithmetic process for the first neuron as taught by Vatankhahghadim to the disclosed invention of Matsubara et al.
	One of ordinary skill in the art would have been motivated to make this modification because "[the present work] aims to address the problem of limited hardware resources by dividing a large problem into sub-problems" (Vatankhahghadim: Section 1.2, Page 3, first paragraph).

Regarding Claim 2,
	Matsubara et al. in view of Vatankhahghadim teaches the optimization device of claim 1.
	Additionally, Vatankhahghadim further teaches wherein the control circuit is configured to cause the second arithmetic processing circuit to inactivate the arithmetic process after storing in a memory a local field and last values of the neurons (Fig 4.3; teaches that engine 2 (on the second arithmetic processing circuit) is sent to the FPGA (first arithmetic processing circuit) in the eighth step and that annealing (arithmetic process) is not resumed for engine 2 until the ninth step (i.e. the arithmetic process for engine 2 is inactivated when the engine is moved to the FPGA). This further teaches step 7 (i.e. before steps 8 and 9) where local fields are replaced (stored) in memory, and step 4 (before steps 8 and 9) where new states (last values) are sent to memory), 
the local field being calculated by the second arithmetic processing circuit last before the second arithmetic processing circuit inactivates the arithmetic process (Fig. 4.3; teaches that step 7 (calculating and storing local fields in memory) is the last step before step 8 (where the second arithmetic processing circuit inactivates the annealing (arithmetic) process and the second engine is moved to the FPGA)), 
the last values of the neurons being the values of the neurons updated last before the second arithmetic processing circuit inactivates the arithmetic process (Fig. 4.3; teaches that prior to steps 4-7 (where arithmetic process starts being inactivated) is step 3 where partial annealing (arithmetic process) occurs and updates the states of the neurons (i.e. when the states are stored in step 4, they are the last updated values)).
	Matsubara et al. and Vatankhahghadim are analogous to the claimed invention because they are directed to optimization systems implemented on hardware architecture.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the control circuit is configured to cause the second arithmetic processing circuit to inactivate the arithmetic process after storing in a memory a local field and last values of the neurons, the local field being calculated by the second arithmetic processing circuit last before the second arithmetic processing circuit inactivates the arithmetic process, the last values of the neurons being the values of the neurons updated last before the second arithmetic processing circuit inactivates the arithmetic process as taught by Vatankhahghadim to the disclosed invention of Matsubara et al.
	One of ordinary skill in the art would have been motivated to make this modification because "[the present work] aims to address the problem of limited hardware resources by dividing a large problem into sub-problems" (Vatankhahghadim: Section 1.2, Page 3, first paragraph).

Regarding Claim 3,
Matsubara et al. in view of Vatankhahghadim teaches the optimization device of claim 1.
	Additionally, Vatankhahghadim further teaches wherein the first arithmetic processing circuit is configured to start the arithmetic process for the first neuron after updating a local field for the first neuron from an initial value based on update information and a weighting factor (Fig. 4.1; Section 4.1, Page 28, paragraphs 3-4 : “As for initial local field values, these are set to the bias values (see Eq. (2.9)) at the beginning when all states are zero. Throughout the extended procedure, partial annealing on each portion is started with initial local fields of the physical engine set to their most up-to-date values. How the required changes to local fields of virtual nodes are tracked in order to keep this information up-to-date is discussed next. To apply the required changes resulting from physical node updates to the local fields of the virtual nodes, intermediate processing takes place when partial annealing is finished on the physical engine and one of the virtual engines should be brought onto the hardware. We call this exchange of engines a swap. During this intermediate processing, the controller (PC) looks at the vector of states, xfinal, output by the hardware. This is the configuration xinitial after the updates performed by the hardware. Based on the difference between xfinal and xinitial, the required changes to the local fields of the virtual engines can be calculated. … In other words, the internal weights and vectors of node states and local fields for this engine are transferred to the FPGA, completing the swap” teaches the local fields for the nodes (neurons) in the virtual engines (including the first neuron in engine 2) are updated from their initial values based on update information (neuron state values) and weights (weighting factor) prior to the virtual engines (i.e. engine 2) being swapped onto the FPGA (first arithmetic processing circuit) to go through the annealing (arithmetic) process), 
the update information being information of neurons whose values are updated from initial values (Section 4.1, Page 28, paragraph 4 : “During this intermediate processing, the controller (PC) looks at the vector of states, xfinal, output by the hardware. This is the configuration xinitial after the updates performed by the hardware. Based on the difference between xfinal and xinitial, the required changes to the local fields of the virtual engines can be calculated.” teaches the update information is the state values (information of neurons) output from neurons that were updated from their initial values during partial annealing), 
the weighting factor indicating a magnitude of interaction between the first neuron and each of the neurons (Section 2.4, Page 7, last paragraph: “The vector of states, or configuration, of a BM, denoted x, is a set of values, or 0’s and 1’s, assigned to the nodes. The nodes are connected to each other by a set of weighted connections. The weights, W, could be zero (corresponding to no interaction) or non-zero, and they influence the tendency of the states of the nodes connected through them to be both 1” teaches that the nodes (neurons) are connected by a set of weighted connections (magnitude of interaction)).
	Matsubara et al. and Vatankhahghadim are analogous to the claimed invention because they are directed to optimization systems implemented on hardware architecture.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first arithmetic processing circuit is configured to start the arithmetic process for the first neuron after updating a local field for the first neuron from an initial value based on update information and a weighting factor, the update information being information of neurons whose values are updated from initial values, the weighting factor indicating a magnitude of interaction between the first neuron and each of the neurons as taught by Vatankhahghadim to the disclosed invention of Matsubara et al.
	One of ordinary skill in the art would have been motivated to make this modification because "[the present work] aims to address the problem of limited hardware resources by dividing a large problem into sub-problems" (Vatankhahghadim: Section 1.2, Page 3, first paragraph).

Regarding Claim 4,
Matsubara et al. in view of Vatankhahghadim teaches the optimization device of claim 1.
	Additionally, Vatankhahghadim further teaches wherein the first arithmetic processing circuit is configured to resume the arithmetic process for the first neuron after updating, based on update information and a weighting factor, a local field calculated last before a previous arithmetic process for the first neuron is inactivated (Fig. 4.3 (ninth step); teaches that now that engine 2 has been moved to the FPGA (first arithmetic processing circuit) (eighth step), the partial annealing (arithmetic) process for the updated node (first neuron) resumes after step 7 intermediate processing (i.e. calculating (based on weights and updated state values) and storing updated local fields in memory)), 
the update information being information of neurons whose values are updated from values updated last before the previous arithmetic process for the first neuron is inactivated (Fig. 4.3; teaches that prior to steps 4-7 (where arithmetic process starts being inactivated) is step 3 where partial annealing (arithmetic process) occurs and updates the states of the neurons (i.e. when the states are stored in step 4, they are the last updated values). This further teaches that in step 6, the updated values are sent to the controller for use in intermediate processing (updating the local fields)), 
the weighting factor indicating a magnitude of interaction between the first neuron and each of the neurons (Section 2.4, Page 7, last paragraph: “The vector of states, or configuration, of a BM, denoted x, is a set of values, or 0’s and 1’s, assigned to the nodes. The nodes are connected to each other by a set of weighted connections. The weights, W, could be zero (corresponding to no interaction) or non-zero, and they influence the tendency of the states of the nodes connected through them to be both 1” teaches that the nodes (neurons) are connected by a set of weighted connections (magnitude of interaction)).
	Matsubara et al. and Vatankhahghadim are analogous to the claimed invention because they are directed to optimization systems implemented on hardware architecture.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first arithmetic processing circuit is configured to resume the arithmetic process for the first neuron after updating, based on update information and a weighting factor, a local field calculated last before a previous arithmetic process for the first neuron is inactivated, the update information being information of neurons whose values are updated from values updated last before the previous arithmetic process for the first neuron is inactivated, the weighting factor indicating a magnitude of interaction between the first neuron and each of the neurons as taught by Vatankhahghadim to the disclosed invention of Matsubara et al.
	One of ordinary skill in the art would have been motivated to make this modification because "[the present work] aims to address the problem of limited hardware resources by dividing a large problem into sub-problems" (Vatankhahghadim: Section 1.2, Page 3, first paragraph).

Regarding Claim 5,
	Matsubara et al. teaches a control method of an optimization device (Section 1 Introduction, Page 433, paragraph 1: “we propose a massively parallel architecture to optimize the energy of Ising model by Markov chain Monte Carlo (MCMC) search with a significant speedup over the conventional methods” teaches a MCMC search method  (control method)  of a massively parallel architecture (optimization device) to optimize the energy use of an Ising model),
	arithmetic processing circuits included in the optimization device (Fig. 1; Page 433, Section 2 Operating Principle: “The proposed hardware consists of a Server and multiple engines, each of which performs a MCMC stochastic search to minimize the Ising energy” teaches the optimizing system comprising multiple FPGAs (arithmetic processing circuits) where each FPGA implements an engine);
	selecting, by an update neuron selection circuit included in the optimization device, the target neuron from one or more update permissible neurons among the partial neuron group, the one or more update permissible neurons being determined to be permitted to be updated (Fig. 3; teaches an acceptance decision block, update selector, and state variable update block (which combined form an update neuron selection circuit) as part of the engine implemented on the FPGA. Fig. 3; Section 3 Engine Implementation: “The resulting flag bit indicates whether the corresponding state variable is a candidate to change its value when selected. The update selector selects a single state variable from the state variables having the flag value of “1”. Ten stages of two-to-one selectors perform the selection and the flag and index generation” teaches that the update selector selections the state variable (target neuron) from the state variables having an update flag value of "1" (i.e. from the update permissible state variable), where the flag value indicates whether a change (update) is permitted); and 
updating, by the update neuron selection circuit, the value of the target neuron among values of neurons held by the portion of the arithmetic processing circuits (Fig. 3; teaches an acceptance decision block, update selector, and state variable update block (which combined form an update neuron selection circuit) as part of the engine implemented on the FPGA. Fig. 3; Section 3 Engine Implementation: “only one state variable changes its value during the update phase … The update selector selects a single state variable from the state variables having the flag value of “1”” teaches that only the selected state variable (target neuron) updates it's value among the other variables (neurons) in the engines (arithmetic processing circuits)).
	Matsubara et al. does not appear to explicitly teach the control method comprising: holding, by each of arithmetic processing circuits included in the optimization device, a first value of a neuron for which an arithmetic process is to be performed, the neuron being one of neurons of an Ising model obtained by converting an optimization problem of a calculation target; performing, by each of the arithmetic processing circuits, the arithmetic process to determine whether to permit updating of the first value based on information of the Ising model and information about a target neuron, the number of the arithmetic processing circuits being smaller than the number of the neurons; setting by a control circuit included in the optimization device, while causing a portion of the arithmetic processing circuits to perform the arithmetic process for a partial neuron group that is a portion of the neurons, information to be used for the arithmetic process for a first neuron among neurons other than the partial neuron group in a first arithmetic processing circuit among the arithmetic processing circuits, the arithmetic process of the first arithmetic processing circuit being inactivated; causing, by the control circuit, a second arithmetic processing circuit among the portion of the arithmetic processing circuits to inactivate the arithmetic process; and causing, by the control circuit, the first arithmetic processing circuit to start the arithmetic process for the first neuron.
	However, Vatankhahghadim teaches the control method comprising: holding, by each of arithmetic processing circuits included in the optimization device, a first value of a neuron for which an arithmetic process is to be performed (Fig. 4.3 (second step); teaches that an engine implemented on the FPGA (arithmetic processing circuit) holds the initial (first) values of the node (neuron) for the simulated annealing process (arithmetic process) that is about to be performed), 
the neuron being one of neurons of an Ising model obtained by converting an optimization problem of a calculation target (Page 12, Section 2.6: “The BM in the baseline design (also utilized in the extended design) conducts SA in a parallel fashion, where the update of each node depends on the Metropolis criterion described in Section 2.2, or on a modified form of this criterion. The goal is to minimize an energy function, which is based on the Ising model discussed in Section 2.3” teaches that the optimization engine is a Boltzmann machine consisting of computational nodes (neurons) where the nodes of the Boltzmann machine are part of an Ising model made to minimize (optimize) an energy function (calculation target). Page 3, Section 1.2, second paragraph: “The optimization engine which this project aims to extend involves full connectivity among its computational nodes, also known as neurons” teaches that the computational nodes are also known as neurons); 
performing, by each of the arithmetic processing circuits, the arithmetic process to determine whether to permit updating of the first value based on information of the Ising model and information about a target neuron (Fig. 4.3 (third step); teaches that partial annealing (arithmetic process) is performed on the FPGA (arithmetic processing circuit) on the initial (first) values. Section 2.4, Page 8, third paragraph: “A BM can be considered a neural network implementation of a parallel simulated annealing [16], justifying the use of the word neuron to describe the nodes. In this case, the energy that the SA algorithm is expected to minimize is the one shown in Eq. (2.2), which could be interpreted in a way that matches the formulation of a BM. See the equation below, which is re-written to match the notation used to describe the BM in this work:

    PNG
    media_image1.png
    90
    375
    media_image1.png
    Greyscale

where the factor 1/2 is due to the symmetry of the weight matrix, W, and N is the total number of nodes” teaches that the annealing process (arithmetic process) consists of minimizing an energy function (shown in Eq. 2.5), which is an interpretation of the energy function of an Ising model (information of the Ising model) in Eq. 2.2. Eq. 2.5 teaches that the energy function used in the annealing process is based on bit indexes, node states, node bias, etc. (information about a target neuron). Section 2.4, Page 8, fourth paragraph: “Throughout the optimization procedure, node states are flipped (turned on or off) according to an update criterion that depends, among other things to be discussed later, on the current temperature of the system and on a random number that introduces the randomness required by SA [Simulated Annealing]” teaches that the features of the annealing process are used to determine if node states (first values) should be flipped (updated)), 
the number of the arithmetic processing circuits being smaller than the number of the neurons (Fig. 4.1; teaches that there are 4 engines (arithmetic processing circuits), with 6 nodes (neurons) per engine); 
setting by a control circuit included in the optimization device, …, information to be used for the arithmetic process for a first neuron among neurons other than the partial neuron group in a first arithmetic processing circuit among the arithmetic processing circuits (Section 1.2, Page 3, first paragraph: “where the scheme is implemented in the form of a combined personal computer (PC) and FPGA system. The FPGA component, namely the “physical engine”, conducts the annealing procedure on a particular portion of the problem that is dictated and transferred by the PC, and the PC component controls the data transfer and keeps track of the information updates” teaches that the hardware design of the optimization engine includes a personal computer (PC) (control circuit) for controlling data transfer. Fig. 4.3 (fourth and fifth steps); Section 4.1, Page 28, fourth paragraph: “During this intermediate processing, the controller (PC) looks at the vector of states, xfinal, output by the hardware. This is the configuration xinitial after the updates performed by the hardware. Based on the difference between xfinal and xinitial, the required changes to the local fields of the virtual engines can be calculated” teaches that engine 1 on the FPGA (first arithmetic processing circuit),which just went through the annealing (arithmetic) process, sends updated states to memory and the controller (PC), where the controller can calculate and update (set) local fields (information to be used for the annealing (arithmetic) process) for nodes in different engines. Fig. 4.1; teaches that, for example, a local field (information) for a first node (top left node) (first neuron) of a second engine (top right engine) (i.e. a first neuron among neurons other than the partial neuron group in engine 1) may be updated (set), which will be used when the annealing (arithmetic) process is performed for the second engine), 
… while causing a portion of the arithmetic processing circuits to perform the arithmetic process for a partial neuron group that is a portion of the neurons … (Fig. 4.3 (third step); teaches that partial annealing (arithmetic process) is performed on engine 1 on the FPGA (portion of the arithmetic processing circuits). Fig. 4.1; teaches that each engine includes a set of nodes (partial neuron group) that is a portion of the whole set of nodes (neurons) (e.g. the whole set of nodes also includes the nodes in engines 2-4)),
the arithmetic process of the first arithmetic processing circuit being inactivated (Fig 4.3; teaches that once partial annealing (arithmetic process) is completed in the third step, the annealing process is being inactivated in steps 4-7 for engine 1 in the FPGA (first arithmetic processing circuit)); 
causing, by the control circuit, a second arithmetic processing circuit among the portion of the arithmetic processing circuits to inactivate the arithmetic process (Fig 4.3; teaches that engine 2 (on a second arithmetic processing circuit) is sent to the FPGA (first arithmetic processing circuit) to replace engine 1 via the PC (controller/control circuit) in steps 7-8 and that annealing (arithmetic process) is not resumed for engine 2 until the ninth step (i.e. the arithmetic process for engine 2 is inactivated when the engine is moved to the FPGA)); and 
causing, by the control circuit, the first arithmetic processing circuit to start the arithmetic process for the first neuron (Fig. 4.3 (ninth step); teaches that now that engine 2 has been moved to the FPGA (first arithmetic processing circuit) via the PC (controller/control circuit) (steps 7-8), the partial annealing (arithmetic) process for the updated node (first neuron) starts).
	Matsubara et al. and Vatankhahghadim are analogous to the claimed invention because they are directed to optimization systems implemented on hardware architecture.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control method comprising: holding, by each of arithmetic processing circuits included in the optimization device, a first value of a neuron for which an arithmetic process is to be performed, the neuron being one of neurons of an Ising model obtained by converting an optimization problem of a calculation target; performing, by each of the arithmetic processing circuits, the arithmetic process to determine whether to permit updating of the first value based on information of the Ising model and information about a target neuron, the number of the arithmetic processing circuits being smaller than the number of the neurons; setting by a control circuit included in the optimization device, while causing a portion of the arithmetic processing circuits to perform the arithmetic process for a partial neuron group that is a portion of the neurons, information to be used for the arithmetic process for a first neuron among neurons other than the partial neuron group in a first arithmetic processing circuit among the arithmetic processing circuits, the arithmetic process of the first arithmetic processing circuit being inactivated; causing, by the control circuit, a second arithmetic processing circuit among the portion of the arithmetic processing circuits to inactivate the arithmetic process; and causing, by the control circuit, the first arithmetic processing circuit to start the arithmetic process for the first neuron as taught by Vatankhahghadim to the disclosed invention of Matsubara et al.
	One of ordinary skill in the art would have been motivated to make this modification because "[the present work] aims to address the problem of limited hardware resources by dividing a large problem into sub-problems" (Vatankhahghadim: Section 1.2, Page 3, first paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsukamoto et al. (“An Accelerator Architecture for Combinatorial Optimization Problems”) teaches an architecture for optimizing a fully connected Ising model implemented on an FPGA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J HALES whose telephone number is (571)272-0878. The examiner can normally be reached M-Th 8:00am - 5:00pm and F 8:00am - 2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J HALES/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125